

Exhibit 10.1
 
VIOQUEST PHARMACEUTICALS, INC.


2003 Stock Option Plan
(as amended through June 2008)


1. Purpose. The purpose of the 2003 Stock Option Plan (the “Plan”) of VioQuest
Pharmaceuticals, Inc. (the “Company”) is to increase shareholder value and to
advance the interests of the Company by furnishing a variety of economic
incentives (“Incentives”) designed to attract, retain and motivate employees,
directors and consultants. Incentives may consist of opportunities to purchase
or receive shares of Common Stock, $0.001 par value, of the Company (“Common
Stock”), monetary payments or both on terms determined under this Plan.


2. Administration.


2.1 The Plan shall be administered by a committee of the Board of Directors of
the Company (the “Committee”). The Committee shall consist of not less than two
directors of the Company who shall be appointed from time to time by the board
of directors of the Company. Each member of the Committee shall be a
“non-employee director” within the meaning of Rule 16b-3 of the Exchange Act of
1934, as amended (together with the rules and regulations promulgated
thereunder, the “Exchange Act”), and an “outside director” as defined in Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”). The
Committee shall have complete authority to determine all provisions of all
Incentives awarded under the Plan (as consistent with the terms of the Plan), to
interpret the Plan, and to make any other determination which it believes
necessary and advisable for the proper administration of the Plan. The
Committee’s decisions and matters relating to the Plan shall be final and
conclusive on the Company and its participants. No member of the Committee will
be liable for any action or determination made in good faith with respect to the
Plan or any Incentives granted under the Plan. The Committee will also have the
authority under the Plan to amend or modify the terms of any outstanding
Incentives in any manner; provided, however, that the amended or modified terms
are permitted by the Plan as then in effect and that any recipient on an
Incentive adversely affected by such amended or modified terms has consented to
such amendment or modification. No amendment or modification to an Incentive,
however, whether pursuant to this Section 2 or any other provisions of the Plan,
will be deemed to be a re-grant of such Incentive for purposes of this Plan. If
at any time there is no Committee, then for purposes of the Plan the term
“Committee” shall mean the Company’s Board of Directors.


2.2 In the event of (i) any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
reverse stock split of shares, rights offering, extraordinary dividend or
divestiture (including a spin-off) or any other similar change in corporate
structure or shares, (ii) any purchase, acquisition, sale or disposition of a
significant amount of assets or a significant business, (iii) any change in
accounting principles or practices, or (iv) any other similar change, in each
case with respect to the Company or any other entity whose performance is
relevant to the grant or vesting of an Incentive, the Committee (or, if the
Company is not the surviving corporation in any such transaction, the board of
directors of the surviving corporation) may, without the consent of any affected
participant, amend or modify the vesting criteria of any outstanding Incentive
that is based in whole or in part on the financial performance of the Company
(or any subsidiary or division thereof) or such other entity so as equitably to
reflect such event, with the desired result that the criteria for evaluating
such financial performance of the Company or such other entity will be
substantially the same (in the sole discretion of the Committee or the board of
directors of the surviving corporation) following such event as prior to such
event; provided, however, that the amended or modified terms are permitted by
the Plan as then in effect.

 
1

--------------------------------------------------------------------------------

 

3. Eligible Participants. Employees of the Company or its subsidiaries
(including officers and employees of the Company or its subsidiaries), directors
and consultants, advisors or other independent contractors who provide services
to the Company or its subsidiaries (including members of the Company’s
scientific advisory board) shall become eligible to receive Incentives under the
Plan when designated by the Committee. Participants may be designated
individually or by groups or categories (for example, by pay grade) as the
Committee deems appropriate. Participation by officers of the Company or its
subsidiaries and any performance objectives relating to such officers must be
approved by the Committee. Participation by others and any performance
objectives relating to others may be approved by groups or categories (for
example, by pay grade) and authority to designate participants who are not
officers and to set or modify such targets may be delegated.


4. Types of Incentives. Incentives under the Plan may be granted in any one or a
reverse stock split of the following forms: (a) incentive stock options and
non-statutory stock options (Section 6); (b) stock appreciation rights (“SARs”)
(Section 7); (c) stock awards (Section 8); (d) restricted stock (Section 8); and
(e) performance shares (Section 9).


5. Shares Subject to the Plan.


5.1. Number of Shares. Subject to adjustment as provided in Section 11.6, the
number of shares of Common Stock which may be issued under the Plan shall not
exceed 1,600,000 shares of Common Stock. Shares of Common Stock that are issued
under the Plan or that are subject to outstanding Incentives will be applied to
reduce the maximum number of shares of Common Stock remaining available for
issuance under the Plan.


5.2. Cancellation. To the extent that cash in lieu of shares of Common Stock is
delivered upon the exercise of an SAR pursuant to Section 7.4, the Company shall
be deemed, for purposes of applying the limitation on the number of shares, to
have issued the greater of the number of shares of Common Stock which it was
entitled to issue upon such exercise or on the exercise of any related option.
In the event that a stock option or SAR granted hereunder expires or is
terminated or canceled unexercised or unvested as to any shares of Common Stock,
such shares may again be issued under the Plan either pursuant to stock options,
SARs or otherwise. In the event that shares of Common Stock are issued as
restricted stock or pursuant to a stock award and thereafter are forfeited or
reacquired by the Company pursuant to rights reserved upon issuance thereof,
such forfeited and reacquired shares may again be issued under the Plan, either
as restricted stock, pursuant to stock awards or otherwise. The Committee may
also determine to cancel, and agree to the cancellation of, stock options in
order to make a participant eligible for the grant of a stock option at a lower
price than the option to be canceled.


6. Stock Options. A stock option is a right to purchase shares of Common Stock
from the Company. The Committee may designate whether an option is to be
considered an incentive stock option or a non-statutory stock option. To the
extent that any incentive stock option granted under the Plan ceases for any
reason to qualify as an “incentive stock option” for purposes of Section 422 of
the Code, such incentive stock option will continue to be outstanding for
purposes of the Plan but will thereafter be deemed to be a non-statutory stock
option. Each stock option granted by the Committee under this Plan shall be
subject to the following terms and conditions:


6.1. Price. The option price per share shall be determined by the Committee,
subject to adjustment under Section 11.6.

 
2

--------------------------------------------------------------------------------

 

6.2. Number. The number of shares of Common Stock subject to the option shall be
determined by the Committee, subject to adjustment as provided in Section 11.6.
The number of shares of Common Stock subject to a stock option shall be reduced
in the same proportion that the holder thereof exercises a SAR if any SAR is
granted in conjunction with or related to the stock option. No individual may
receive options to purchase more than 900,000 shares in any year.
 
6.3. Duration and Time for Exercise. Subject to earlier termination as provided
in Section 11.4, the term of each stock option shall be determined by the
Committee but shall not exceed ten years and one day from the date of grant.
Each stock option shall become exercisable at such time or times during its term
as shall be determined by the Committee at the time of grant. The Committee may
accelerate the exercisability of any stock option. Subject to the foregoing and
with the approval of the Committee, all or any part of the shares of Common
Stock with respect to which the right to purchase has accrued may be purchased
by the Company at the time of such accrual or at any time or times thereafter
during the term of the option.


6.4. Manner of Exercise. Subject to the conditions contained in this Plan and in
the agreement with the recipient evidencing such option, a stock option may be
exercised, in whole or in part, by giving written notice to the Company,
specifying the number of shares of Common Stock to be purchased and accompanied
by the full purchase price for such shares. The exercise price shall be payable
(a) in United States dollars upon exercise of the option and may be paid by
cash; uncertified or certified check; bank draft; (b) at the discretion of the
Committee, by delivery of shares of Common Stock that are already owned by the
participant in payment of all or any part of the exercise price, which shares
shall be valued for this purpose at the Fair Market Value on the date such
option is exercised; or (c) at the discretion of the Committee, by instructing
the Company to withhold from the shares of Common Stock issuable upon exercise
of the stock option shares of Common Stock in payment of all or any part of the
exercise price and/or any related withholding tax obligations, which shares
shall be valued for this purpose at the Fair Market Value or in such other
manner as may be authorized from time to time by the Committee. The shares of
Common Stock delivered by the participant pursuant to Section 6.4(b) must have
been held by the participant for a period of not less than six months prior to
the exercise of the option, unless otherwise determined by the Committee. Prior
to the issuance of shares of Common Stock upon the exercise of a stock option, a
participant shall have no rights as a shareholder. Except as otherwise provided
in the Plan, no adjustment will be made for dividends or distributions with
respect to such stock options as to which there is a record date preceding the
date the participant becomes the holder of record of such shares, except as the
Committee may determine in its discretion.


6.5. Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options which are intended to qualify as Incentive Stock Options (as such term
is defined in Section 422 of the Code):


(a) The aggregate Fair Market Value (determined as of the time the option is
granted) of the shares of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by any participant during any
calendar year (under the Plan and any other incentive stock option plans of the
Company or any subsidiary or parent corporation of the Company) shall not exceed
$100,000. The determination will be made by taking incentive stock options into
account in the order in which they were granted.


(b) Any Incentive Stock Option certificate authorized under the Plan shall
contain such other provisions as the Committee shall deem advisable, but shall
in all events be consistent with and contain all provisions required in order to
qualify the options as Incentive Stock Options.

 
3

--------------------------------------------------------------------------------

 

(c) All Incentive Stock Options must be granted within ten years from the
earlier of the date on which this Plan was adopted by board of directors or the
date this Plan was approved by the Company’s shareholders.


(d) Unless sooner exercised, all Incentive Stock Options shall expire no later
than 10 years after the date of grant. No Incentive Stock Option may be
exercisable after ten (10) years from its date of grant (five (5) years from its
date of grant if, at the time the Incentive Stock Option is granted, the
Participant owns, directly or indirectly, more than 10% of the total combined
voting power of all classes of stock of the Company or any parent or subsidiary
corporation of the Company).


(e) The exercise price for Incentive Stock Options shall be not less than 100%
of the Fair Market Value of one share of Common Stock on the date of grant with
respect to an Incentive Stock Option; provided that the exercise price shall be
110% of the Fair Market Value if, at the time the Incentive Stock Option is
granted, the participant owns, directly or indirectly, more than 10% of the
total combined voting power of all classes of stock of the Company or any parent
or subsidiary corporation of the Company.


7. Stock Appreciation Rights. An SAR is a right to receive, without payment to
the Company, a number of shares of Common Stock, cash or any reverse stock split
thereof, the amount of which is determined pursuant to the formula set forth in
Section 7.4. An SAR may be granted (a) with respect to any stock option granted
under this Plan, either concurrently with the grant of such stock option or at
such later time as determined by the Committee (as to all or any portion of the
shares of Common Stock subject to the stock option), or (b) alone, without
reference to any related stock option. Each SAR granted by the Committee under
this Plan shall be subject to the following terms and conditions:


7.1. Number; Exercise Price. Each SAR granted to any participant shall relate to
such number of shares of Common Stock as shall be determined by the Committee,
subject to adjustment as provided in Section 11.6. In the case of an SAR granted
with respect to a stock option, the number of shares of Common Stock to which
the SAR pertains shall be reduced in the same proportion that the holder of the
option exercises the related stock option. The exercise price of an SAR will be
determined by the Committee, in its discretion, at the date of grant but may not
be less than 100% of the Fair Market Value of one share of Common Stock on the
date of grant.


7.2. Duration. Subject to earlier termination as provided in Section 11.4, the
term of each SAR shall be determined by the Committee but shall not exceed ten
years and one day from the date of grant. Unless otherwise provided by the
Committee, each SAR shall become exercisable at such time or times, to such
extent and upon such conditions as the stock option, if any, to which it
relates, is exercisable. The Committee may in its discretion accelerate the
exercisability of any SAR.


7.3. Exercise. An SAR may be exercised, in whole or in part, by giving written
notice to the Company, specifying the number of SARs which the holder wishes to
exercise. Upon receipt of such written notice, the Company shall, within 90 days
thereafter, deliver to the exercising holder certificates for the shares of
Common Stock or cash or both, as determined by the Committee, to which the
holder is entitled pursuant to Section 7.4.


7.4. Payment. Subject to the right of the Committee to deliver cash in lieu of
shares of Common Stock (which, as it pertains to officers and directors of the
Company, shall comply with all requirements of the Exchange Act), the number of
shares of Common Stock which shall be issuable upon the exercise of an SAR shall
be determined by dividing:

 
4

--------------------------------------------------------------------------------

 

(a) the number of shares of Common Stock as to which the SAR is exercised
multiplied by the amount of the appreciation in such shares (for this purpose,
the “appreciation” shall be the amount by which the Fair Market Value of the
shares of Common Stock subject to the SAR on the exercise date exceeds (1) in
the case of an SAR related to a stock option, the exercise price of the shares
of Common Stock under the stock option or (2) in the case of an SAR granted
alone, without reference to a related stock option, an amount which shall be
determined by the Committee at the time of grant, subject to adjustment under
Section 11.6); by


(b) the Fair Market Value of a share of Common Stock on the exercise date.


In lieu of issuing shares of Common Stock upon the exercise of a SAR, the
Committee may elect to pay the holder of the SAR cash equal to the Fair Market
Value on the exercise date of any or all of the shares which would otherwise be
issuable. No fractional shares of Common Stock shall be issued upon the exercise
of an SAR; instead, the holder of the SAR shall be entitled to receive a cash
adjustment equal to the same fraction of the Fair Market Value of a share of
Common Stock on the exercise date or to purchase the portion necessary to make a
whole share at its Fair Market Value on the date of exercise.


8. Stock Awards and Restricted Stock. A stock award consists of the transfer by
the Company to a participant of shares of Common Stock, without other payment
therefore, as additional compensation for services to the Company. The
participant receiving a stock award will have all voting, dividend, liquidation
and other rights with respect to the shares of Common Stock issued to a
participant as a stock award under this Section 8 upon the participant becoming
the holder of record of such shares. A share of restricted stock consists of
shares of Common Stock which are sold or transferred by the Company to a
participant at a price determined by the Committee (which price shall be at
least equal to the minimum price required by applicable law for the issuance of
a share of Common Stock) and subject to restrictions on their sale or other
transfer by the participant, which restrictions and conditions may be determined
by the Committee as long as such restrictions and conditions are not
inconsistent with the terms of the Plan. The transfer of Common Stock pursuant
to stock awards and the transfer and sale of restricted stock shall be subject
to the following terms and conditions:


8.1. Number of Shares. The number of shares to be transferred or sold by the
Company to a participant pursuant to a stock award or as restricted stock shall
be determined by the Committee.


8.2. Sale Price. The Committee shall determine the price, if any, at which
shares of restricted stock shall be sold or granted to a participant, which may
vary from time to time and among participants and which may be below the Fair
Market Value of such shares of Common Stock at the date of sale.


8.3. Restrictions. All shares of restricted stock transferred or sold hereunder
shall be subject to such restrictions as the Committee may determine, including,
without limitation any or all of the following:


(a) a prohibition against the sale, transfer, pledge or other encumbrance of the
shares of restricted stock, such prohibition to lapse at such time or times as
the Committee shall determine (whether in annual or more frequent installments,
at the time of the death, disability or retirement of the holder of such shares,
or otherwise);


(b) a requirement that the holder of shares of restricted stock forfeit, or (in
the case of shares sold to a participant) resell back to the Company at his or
her cost, all or a part of such shares in the event of termination of his or her
employment or consulting engagement during any period in which such shares are
subject to restrictions; or

 
5

--------------------------------------------------------------------------------

 

(c) such other conditions or restrictions as the Committee may deem advisable.


8.4. Escrow. In order to enforce the restrictions imposed by the Committee
pursuant to Section 8.3, the participant receiving restricted stock shall enter
into an agreement with the Company setting forth the conditions of the grant.
Shares of restricted stock shall be registered in the name of the participant
and deposited, together with a stock power endorsed in blank, with the Company.
Each such certificate shall bear a legend in substantially the following form:


The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the 2003 Stock Option Plan of VioQuest
Pharmaceuticals, Inc., (the “Company”), and an agreement entered into between
the registered owner and the Company. A copy of the 2003 Stock Option Plan and
the agreement is on file in the office of the secretary of the Company.


8.5. End of Restrictions. Subject to Section 11.5, at the end of any time period
during which the shares of restricted stock are subject to forfeiture and
restrictions on transfer, such shares will be delivered free of all restrictions
to the participant or to the participant’s legal representative, beneficiary or
heir.


8.6. Shareholder. Subject to the terms and conditions of the Plan, each
participant receiving restricted stock shall have all the rights of a
shareholder with respect to shares of stock during any period in which such
shares are subject to forfeiture and restrictions on transfer, including without
limitation, the right to vote such shares. Dividends paid in cash or property
other than Common Stock with respect to shares of restricted stock shall be paid
to the participant currently. Unless the Committee determines otherwise in its
sole discretion, any dividends or distributions (including regular quarterly
cash dividends) paid with respect to shares of Common Stock subject to the
restrictions set forth above will be subject to the same restrictions as the
shares to which such dividends or distributions relate. In the event the
Committee determines not to pay dividends or distributions currently, the
Committee will determine in its sole discretion whether any interest will be
paid on such dividends or distributions. In addition, the Committee in its sole
discretion may require such dividends and distributions to be reinvested (and in
such case the participant consents to such reinvestment) in shares of Common
Stock that will be subject to the same restrictions as the shares to which such
dividends or distributions relate.


9. Performance Shares. A performance share consists of an award which shall be
paid in shares of Common Stock, as described below. The grant of a performance
share shall be subject to such terms and conditions as the Committee deems
appropriate, including the following:


9.1. Performance Objectives. Each performance share will be subject to
performance objectives for the Company or one of its operating units to be
achieved by the participant before the end of a specified period. The number of
performance shares granted shall be determined by the Committee and may be
subject to such terms and conditions, as the Committee shall determine. If the
performance objectives are achieved, each participant will be paid in shares of
Common Stock or cash as determined by the Committee. If such objectives are not
met, each grant of performance shares may provide for lesser payments in
accordance with formulas established in the award.

 
6

--------------------------------------------------------------------------------

 

9.2. Not Shareholder. The grant of performance shares to a participant shall not
create any rights in such participant as a shareholder of the Company, until the
payment of shares of Common Stock with respect to an award.


9.3. No Adjustments. No adjustment shall be made in performance shares granted
on account of cash dividends which may be paid or other rights which may be
issued to the holders of Common Stock prior to the end of any period for which
performance objectives were established.


9.4. Expiration of Performance Share. If any participant’s employment or
consulting engagement with the Company is terminated for any reason other than
normal retirement, death or disability prior to the achievement of the
participant’s stated performance objectives, all the participant’s rights on the
performance shares shall expire and terminate unless otherwise determined by the
Committee. In the event of termination of employment or consulting by reason of
death, disability, or normal retirement, the Committee, in its own discretion
may determine what portions, if any, of the performance shares should be paid to
the participant.


10. Change of Control.


10.1 Change in Control. For purposes of this Section 10, a “Change in Control”
of the Company will mean the following:
 
(a) the sale, lease, exchange or other transfer, directly or indirectly, of
substantially all of the assets of the Company (in one transaction or in a
series of related transactions) to a person or entity that is not controlled by
the Company;
 
(b) the approval by the shareholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company;
 
(c) any person becomes after the effective date of the Plan the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of (i) 20% or more, but not 50% or more, of the combined voting
power of the Company’s outstanding securities ordinarily having the right to
vote at elections of directors, unless the transaction resulting in such
ownership has been approved in advance by the Continuing Directors (as defined
below), or (ii) 50% or more of the combined voting power of the Company’s
outstanding securities ordinarily having the right to vote at elections of
directors (regardless of any approval by the Continuing Directors); provided
that a traditional institution or venture capital financing transaction shall be
excluded from this definition;
 
(d) a merger or consolidation to which the Company is a party if the
shareholders of the Company immediately prior to effective date of such merger
or consolidation have “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act), immediately following the effective date of such merger or
consolidation, of securities of the surviving corporation representing (i) 50%
or more, but less than 80%, of the combined voting power of the surviving
corporation’s then outstanding securities ordinarily having the right to vote at
elections of directors, unless such merger or consolidation has been approved in
advance by the Continuing Directors, or (ii) less than 50% of the combined
voting power of the surviving corporation’s then outstanding securities
ordinarily having the right to vote at elections of directors (regardless of any
approval by the Continuing Directors); or

 
7

--------------------------------------------------------------------------------

 

(e) after the date the Company’s securities are first sold in a registered
public offering, the Continuing Directors cease for any reason to constitute at
least a majority of the Board.
 
10.2 Continuing Directors. For purposes of this Section 10, “Continuing
Directors” of the Company will mean any individuals who are members of the Board
on the effective date of the Plan and any individual who subsequently becomes a
member of the Board whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Continuing
Directors (either by specific vote or by approval of the Company’s proxy
statement in which such individual is named as a nominee for director without
objection to such nomination).
 
10.3 Acceleration of Incentives. Without limiting the authority of the Committee
under the Plan, if a Change in Control of the Company occurs whereby the
acquiring entity or successor to the Company does not assume the Incentives or
replace them with substantially equivalent incentive awards, then, unless
otherwise provided by the Committee in its sole discretion in the agreement
evidencing an Incentive at the time of grant, then as of the date of the Change
of Control (a) all outstanding options and SARs will vest and will become
immediately exercisable in full and will remain exercisable for the remainder of
their terms, regardless of whether the participant to whom such options or SARs
have been granted remains in the employ or service of the Company or any
subsidiary of the Company or any acquiring entity or successor to the Company;
(b) the restrictions on all shares of restricted stock awards shall lapse
immediately; and (c) all performance shares shall be deemed to be met and
payment made immediately.
 
10.4 Cash Payment for Options. If a Change in Control of the Company occurs,
then the Committee, if approved by the Committee in its sole discretion either
in an agreement evidencing an option at the time of grant or at any time after
the grant of an option, and without the consent of any participant affected
thereby, may determine that:
 
(a) some or all participants holding outstanding options will receive, with
respect to some or all of the shares of Common Stock subject to such options, as
of the effective date of any such Change in Control of the Company, cash in an
amount equal to the excess of the Fair Market Value of such shares immediately
prior to the effective date of such Change in Control of the Company over the
exercise price per share of such options; and
 
(b) any options as to which, as of the effective date of any such Change in
Control, the Fair Market Value of the shares of Common Stock subject to such
options is less than or equal to the exercise price per share of such options,
shall terminate as of the effective date of any such Change in Control.
 
If the Committee makes a determination as set forth in subparagraph (a) of this
Section 10.4, then as of the effective date of any such Change in Control of the
Company such options will terminate as to such shares and the participants
formerly holding such options will only have the right to receive such cash
payment(s). If the Committee makes a determination as set forth in subparagraph
(b) of this Section 10.4, then as of the effective date of any such Change in
Control of the Company such options will terminate, become void and expire as to
all unexercised shares of Common Stock subject to such options on such date, and
the participants formerly holding such options will have no further rights with
respect to such options.

 
8

--------------------------------------------------------------------------------

 

11. General.


11.1. Effective Date. The Plan will become effective upon approval by the
Company’s board of directors.


11.2. Duration. The Plan shall remain in effect until all Incentives granted
under the Plan have either been satisfied by the issuance of shares of Common
Stock or the payment of cash or been terminated under the terms of the Plan and
all restrictions imposed on shares of Common Stock in connection with their
issuance under the Plan have lapsed. No Incentives may be granted under the Plan
after the tenth anniversary of the date the Plan is approved by the shareholders
of the Company.


11.3. Non-transferability of Incentives. Except, in the event of the holder’s
death, by will or the laws of descent and distribution to the limited extent
provided in the Plan or the Incentive, unless approved by the Committee, no
stock option, SAR, restricted stock or performance award may be transferred,
pledged or assigned by the holder thereof, either voluntarily or involuntarily,
directly or indirectly, by operation of law or otherwise, and the Company shall
not be required to recognize any attempted assignment of such rights by any
participant. During a participant’s lifetime, an Incentive may be exercised only
by him or her or by his or her guardian or legal representative.


11.4. Effect of Termination or Death. In the event that a participant ceases to
be an employee of or consultant to the Company, or the participants other
service with the Company is terminated, for any reason, including death, any
Incentives may be exercised or shall expire at such times as may be determined
by the Committee in its sole discretion in the agreement evidencing an
Incentive. Notwithstanding the other provisions of this Section 10.4, upon a
participant’s termination of employment or other service with the Company and
all subsidiaries, the Committee may, in its sole discretion (which may be
exercised at any time on or after the date of grant, including following such
termination), cause options and SARs (or any part thereof) then held by such
participant to become or continue to become exercisable and/or remain
exercisable following such termination of employment or service and Restricted
Stock Awards, Performance Shares and Stock Awards then held by such participant
to vest and/or continue to vest or become free of transfer restrictions, as the
case may be, following such termination of employment or service, in each case
in the manner determined by the Committee; provided, however, that no Incentive
may remain exercisable or continue to vest beyond its expiration date. Any
Incentive Stock Option that remains unexercised more than one (1) year following
termination of employment by reason of death or disability or more than three
(3) months following termination for any reason other than death or disability
will thereafter be deemed to be a Non-Statutory Stock Option.


11.5. Additional Conditions. Notwithstanding anything in this Plan to the
contrary: (a) the Company may, if it shall determine it necessary or desirable
for any reason, at the time of award of any Incentive or the issuance of any
shares of Common Stock pursuant to any Incentive, require the recipient of the
Incentive, as a condition to the receipt thereof or to the receipt of shares of
Common Stock issued pursuant thereto, to deliver to the Company a written
representation of present intention to acquire the Incentive or the shares of
Common Stock issued pursuant thereto for his or her own account for investment
and not for distribution; and (b) if at any time the Company further determines,
in its sole discretion, that the listing, registration or qualification (or any
updating of any such document) of any Incentive or the shares of Common Stock
issuable pursuant thereto is necessary on any securities exchange or under any
federal or state securities or blue sky law, or that the consent or approval of
any governmental regulatory body is necessary or desirable as a condition of, or
in connection with the award of any Incentive, the issuance of shares of Common
Stock pursuant thereto, or the removal of any restrictions imposed on such
shares, such Incentive shall not be awarded or such shares of Common Stock shall
not be issued or such restrictions shall not be removed, as the case may be, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company. Notwithstanding any other provision of the Plan or
any agreements entered into pursuant to the Plan, the Company will not be
required to issue any shares of Common Stock under this Plan, and a participant
may not sell, assign, transfer or otherwise dispose of shares of Common Stock
issued pursuant to any Incentives granted under the Plan, unless (a) there is in
effect with respect to such shares a registration statement under the Securities
Act of 1933, as amended (the “Securities Act”), and any applicable state or
foreign securities laws or an exemption from such registration under the
Securities Act and applicable state or foreign securities laws, and (b) there
has been obtained any other consent, approval or permit from any other
regulatory body which the Committee, in its sole discretion, deems necessary or
advisable. The Company may condition such issuance, sale or transfer upon the
receipt of any representations or agreements from the parties involved, and the
placement of any legends on certificates representing shares of Common Stock, as
may be deemed necessary or advisable by the Company in order to comply with such
securities law or other restrictions.

 
9

--------------------------------------------------------------------------------

 

11.6. Adjustment. In the event of any merger, consolidation or reorganization of
the Company with any other corporation or corporations, there shall be
substituted for each of the shares of Common Stock then subject to the Plan,
including shares subject to restrictions, options, or achievement of performance
share objectives, the number and kind of shares of stock or other securities to
which the holders of the shares of Common Stock will be entitled pursuant to the
transaction. In the event of any recapitalization, reclassification, stock
dividend, stock split, reverse stock split of shares or other similar change in
the corporate structure of the Company or shares of the Company, the exercise
price of an outstanding Incentive and the number of shares of Common Stock then
subject to the Plan, including shares subject to restrictions, options or
achievements of performance shares, shall be adjusted in proportion to the
change in outstanding shares of Common Stock in order to prevent dilution or
enlargement of the rights of the participants. In the event of any such
adjustments, the purchase price of any option, the performance objectives of any
Incentive, and the shares of Common Stock issuable pursuant to any Incentive
shall be adjusted as and to the extent appropriate, in the discretion of the
Committee, to provide participants with the same relative rights before and
after such adjustment.


11.7. Incentive Plans and Agreements. Except in the case of stock awards or cash
awards, the terms of each Incentive shall be stated in a plan or agreement
approved by the Committee. The Committee may also determine to enter into
agreements with holders of options to reclassify or convert certain outstanding
options, within the terms of the Plan, as Incentive Stock Options or as
non-statutory stock options and in order to eliminate SARs with respect to all
or part of such options and any other previously issued options.


11.8. Withholding.


(a) The Company shall have the right to (i) withhold and deduct from any
payments made under the Plan or from future wages of the participant (or from
other amounts that may be due and owing to the participant from the Company or a
subsidiary of the Company), or make other arrangements for the collection of,
all legally required amounts necessary to satisfy any and all foreign, federal,
state and local withholding and employment-related tax requirements attributable
to an Incentive, or (ii) require the participant promptly to remit the amount of
such withholding to the Company before taking any action, including issuing any
shares of Common Stock, with respect to an Incentive. At any time when a
participant is required to pay to the Company an amount required to be withheld
under applicable income tax laws in connection with a distribution of Common
Stock or upon exercise of an option or SAR, the participant may satisfy this
obligation in whole or in part by electing (the “Election”) to have the Company
withhold from the distribution shares of Common Stock having a value up to the
amount required to be withheld. The value of the shares to be withheld shall be
based on the Fair Market Value of the Common Stock on the date that the amount
of tax to be withheld shall be determined (“Tax Date”).

 
10

--------------------------------------------------------------------------------

 

(b) Each Election must be made prior to the Tax Date. The Committee may
disapprove of any Election, may suspend or terminate the right to make
Elections, or may provide with respect to any Incentive that the right to make
Elections shall not apply to such Incentive. An Election is irrevocable.


(c) If a participant is an officer or director of the Company within the meaning
of Section 16 of the Exchange Act, then an Election is subject to the following
additional restrictions:


(1) No Election shall be effective for a Tax Date which occurs within six months
of the grant or exercise of the award, except that this limitation shall not
apply in the event death or disability of the participant occurs prior to the
expiration of the six-month period.


(2) The Election must be made either six months prior to the Tax Date or must be
made during a period beginning on the third business day following the date of
release for publication of the Company’s quarterly or annual summary statements
of sales and earnings and ending on the twelfth business day following such
date.


11.9. No Continued Employment, Engagement or Right to Corporate Assets. No
participant under the Plan shall have any right, because of his or her
participation, to continue in the employ of the Company for any period of time
or to any right to continue his or her present or any other rate of
compensation. Nothing contained in the Plan shall be construed as giving an
employee, a consultant, such persons’ beneficiaries or any other person any
equity or interests of any kind in the assets of the Company or creating a trust
of any kind or a fiduciary relationship of any kind between the Company and any
such person.


11.10. Deferral Permitted. Payment of cash or distribution of any shares of
Common Stock to which a participant is entitled under any Incentive shall be
made as provided in the Incentive. Payment may be deferred at the option of the
participant if provided in the Incentive.


11.11. Amendment of the Plan. The Board may amend, suspend or discontinue the
Plan at any time; provided, however, that no amendments to the Plan will be
effective without approval of the shareholders of the Company if shareholder
approval of the amendment is then required pursuant to Section 422 of the Code
or the rules of any stock exchange or Nasdaq or similar regulatory body. No
termination, suspension or amendment of the Plan may adversely affect any
outstanding Incentive without the consent of the affected participant; provided,
however, that this sentence will not impair the right of the Committee to take
whatever action it deems appropriate under Section 11.6 of the Plan.

 
11.12. Definition of Fair Market Value. For purposes of this Plan, the “Fair
Market Value” of a share of Common Stock at a specified date shall, unless
otherwise expressly provided in this Plan, be the amount which the Committee or
the board of directors of the Company determines in good faith in the exercise
of its reasonable discretion to be 100% of the fair market value of such a share
as of the date in question; provided, however, that notwithstanding the
foregoing, if such shares are listed on a U.S. securities exchange or are quoted
on the Nasdaq National Market System or Nasdaq SmallCap Stock Market (“Nasdaq”),
then Fair Market Value shall be determined by reference to the last sale price
of a share of Common Stock on such U.S. securities exchange or Nasdaq on the
applicable date. If such U.S. securities exchange or Nasdaq is closed for
trading on such date, or if the Common Stock does not trade on such date, then
the last sale price used shall be the one on the date the Common Stock last
traded on such U.S. securities exchange or Nasdaq.
 
 
11

--------------------------------------------------------------------------------

 

11.13 Breach of Confidentiality, Assignment of Inventions, or Non-Compete
Agreements. Notwithstanding anything in the Plan to the contrary, in the event
that a participant materially breaches the terms of any confidentiality,
assignment of inventions, or non-compete agreement entered into with the Company
or any subsidiary of the Company, whether such breach occurs before or after
termination of such participant’s employment or other service with the Company
or any subsidiary, the Committee in its sole discretion may immediately
terminate all rights of the participant under the Plan and any agreements
evidencing an Incentive then held by the participant without notice of any kind.


11.13 Governing Law. The validity, construction, interpretation, administration
and effect of the Plan and any rules, regulations and actions relating to the
Plan will be governed by and construed exclusively in accordance with the laws
of the State of Delaware, notwithstanding the conflicts of laws principles of
any jurisdictions.


11.14 Successors and Assigns. The Plan will be binding upon and inure to the
benefit of the successors and permitted assigns of the Company and the
participants in the Plan.

 
12

--------------------------------------------------------------------------------

 
 